People v Sarner (2018 NY Slip Op 01085)





People v Sarner


2018 NY Slip Op 01085


Decided on February 14, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 14, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

SHERI S. ROMAN, J.P.
JOSEPH J. MALTESE
HECTOR D. LASALLE
BETSY BARROS, JJ.


2016-04694
 (Ind. No. 38/16)

[*1]The People of the State of New York, respondent,
vPhilip G. Sarner, appellant.


Steven A. Feldman, Uniondale, NY, for appellant.
Madeline Singas, District Attorney, Mineola, NY (Yael V. Levy and Brian Witthuhn of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Nassau County (Christopher G. Quinn, J.), rendered February 4, 2016, convicting him of criminal possession of a controlled substance in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
Contrary to the defendant's contention, the record demonstrates that his waiver of the right to appeal was knowing, intelligent, and voluntary (see People v Bryant, 28 NY3d 1094; People v Sanders, 25 NY3d 337; People v Lopez, 6 NY3d 248). The defendant's valid waiver of the right to appeal precludes review of his claim that the Supreme Court abused its discretion in denying his request at sentencing to direct his enrollment in a comprehensive alcohol and substance abuse treatment program (see Penal Law § 60.04[6]; People v Nasworthy, 67 AD3d 1201, 1202).
The defendant's remaining contention does not require reversal.
ROMAN, J.P., MALTESE, LASALLE and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court